Title: To James Madison from Nicholas Gray, 1 March 1815
From: Gray, Nicholas
To: Madison, James


                    
                        1st. March 1815 City of Washington
                    
                    The Memorial of Colonel Nicholas Gray Inspector General of the, 3rd. Military District
                    Sheweth
                    That your Memorialist has been employed since the Commencement of the War in the service of the United States.
                    That he served on the Niagara frontier in the Year 1812 as a Volunteer, part of the time in the capacity of Engineer, and towards the latter part of the year, by the Appointment of Genl. Smyth commanded the Artillery in Fort Niagara until discharged.
                    That since he had the honor to be appointed to the General Staff, he has resided in the City of New York, where he trusts he has performed his duty with advantage to the service and credit to himself.
                    That he has been obliged from the peculiarity of his situation, having a family to support and the extravagance of every article of consumption, and

the irregularity of payments, to incur debts which he is now totally unable to discharge, his only support arising from his pay as an Officer.
                    Your Memorialist therefore prays that the President of the United States will be pleased to honor him with some situation either Civil or Military which may enable him to discharge his engagements, and support himself and family.
                    
                        Nicholas GrayInsp Genl 3 Mil Dist
                    
                